Citation Nr: 0301085	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  98-20 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from June 1950 to June 1953 
and from March 1954 to March 1971.  

Service connection for cancer of the right kidney and 
transitional cell carcinoma of the bladder on a direct 
basis and due to exposure to herbicides was denied by the 
RO in February 1998.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 decision by 
the RO which found that the appellant's claim of service 
connection for the cause of the veteran's death was not 
well grounded.  The Board remanded the appeal to the RO 
for additional development, to include readjudication of 
the claim on a de novo basis under the Veterans Claims 
Assistance Act of 2000.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
has been obtained by VA.  

2.  The immediate cause of the veteran's death on February 
13, 1998 is shown to have been the result of 
cardiopulmonary arrest due to metastatic renal carcinoma.  

3.  The veteran's metastatic renal carcinoma was first 
clinically demonstrated many years after service.  

4.  At the time of death, the veteran's service-connected 
disabilities included scar residuals from an appendectomy, 
perforated left eardrum, and scarring of the right 
eardrum, all rated noncompensably disabling.  

5.  A disability of service origin did not cause or play 
any part in the veteran's death.  

6.  Renal cancer is not a presumptive residual disease due 
to exposure to a herbicide, including Agent Orange, nor is 
there competent medical evidence of a nexus between the 
veteran's renal cancer and service.  


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.312, 
3.159, 3.326 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), was 
signed into law.  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, 
the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions. 


The Board finds that the passage of the VCAA and 
implementing regulations does not prevent the Board from 
rendering a decision on the issue of service connection 
for the cause of the veteran's death at this time.  All 
notification and development actions needed to render a 
fair decision on this issue have been accomplished.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was informed of what evidence she was expected 
to provide VA and of the evidence that had already been 
obtained.  Through past actions of the RO, the veteran was 
informed of the applicable criteria necessary to 
substantiate her claim, and of what information needs to 
be proven in order to prevail in her claim of service 
connection for the cause of the veteran's.  The appellant 
was afforded an opportunity to testify at a personal 
hearing, but declined.  All pertinent records from VA and 
all private medical records from sources identified by the 
appellant have been obtained and associated with the 
claims file.  The appellant has not alleged the presence 
of any additional evidence which would be pertinent to her 
claim.  

Where the appellant has been fully notified and is aware 
of the type of evidence required to substantiate her 
claim, and where there has been extensive factual 
development of the case which indicates that no additional 
assistance would aid in further developing the claim, no 
further development pursuant to the VCAA is required.  
Wensch v. Principi, 15 Vet. App. 362 (2001), (citing Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (The Secretary 
is not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.").  Accordingly, the Board will 
proceed with adjudication of this claim. 


Laws & Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991).  A service-connected 
disorder is one that was incurred in or aggravated by 
active service; one for which there exists a rebuttable 
presumption of service incurrence, such as a malignant 
tumor, if manifested to the required degree within a 
prescribed period from the veteran's separation from 
active duty; or one that is proximately due to or the 
result of service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309, 3.310(a) (2002).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the 
immediate or underlying cause of death or was 
etiologically related thereto.  A contributory cause of 
death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined 
to cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312 (2002).  

Factual Background

The appellant contends that the veteran's metastatic 
transitional cell carcinoma of the right kidney was due to 
his exposure to hazardous chemicals, including possible 
herbicide exposure in Vietnam, during military service.  

The veteran's service medical records are silent for any 
abnormalities or diagnosis of renal cancer during military 
service.  The records show the veteran's service included 
a tour of duty in Vietnam and assignment to a Chemical 
Detachment unit at Ft. Meade, Maryland.  For part of his 
military service, his military occupational specialty was 
a chemical staff specialist.  In regards to the veteran's 
possible exposure to hazardous chemicals in service, 
attempts were made to obtain any available records showing 
the types of chemicals that he may have been exposed to.  
A response from the National Personal Records Center 
(NPRC) in July 2002 was to the effect that, during the 
veteran's period of service, the military did not keep 
records showing the types of chemicals individual 
servicemen were exposed to as part of their daily duty 
assignments.  

Postservice medical records beginning in April 1997 show 
that the veteran was evaluated by a private physician for 
a significant decrease in his body weight over the 
previous two months'.  Extensive testing was performed.  
Finally, a CT scan in June 1997 revealed a mass in the 
right kidney.  Following a cystoscopy at Salem General 
Hospital in July 1997, a pathology report for right renal 
brushing biopsy showed transitional cell carcinoma (TCC) 
in the right kidney.  A bone scan in October 1997 revealed 
multiple areas of increased uptake in the veteran's skull, 
cervical and upper thoracic spine, and several of the ribs 
and sacrum consistent with metastatic disease.  A 
subsequent bone scan in December 1997 showed that the 
cancer had spread to both shoulder areas.  The records 
show that the veteran's health deteriorated and that he 
was last seen at Salem General Hospital on February 9, 
1998.  The impression at that time was metastatic TCC of 
the renal pelvis with bony metastasis.  He passed away at 
his home, several days later.

A death certificate shows that the veteran expired on 
February 13, 1998, due to, or as a consequence of 
cardiopulmonary arrest due to metastatic renal carcinoma.  
An autopsy was not performed.  There was approximately a 
ten-month interval between the onset and death.  

Analysis

With respect to the claim of service connection for the 
cause of the veteran's death as a residual of exposure to 
herbicides, the Board notes that a veteran who, during 
active service, served in the Republic of Vietnam during 
the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e) (2002), shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed 
to any such agent during service.  

A veteran is presumed to have been exposed to Agent Orange 
if he served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  
38 U.S.C. § 1116(f) (2002).  As the veteran served in 
Vietnam during this time, it is presumed that he was 
exposed to Agent Orange.  

The Secretary of the Department of Veterans Affairs 
(Secretary) has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not 
warranted for number of cancers that include renal cancer.  
See Notice, 64 Fed. Reg. 59232 (1991).  

In the instant case, the appellant contends that the 
veteran's carcinoma of the right kidney was due to 
exposure to Agent Orange or other herbicides while serving 
in Vietnam or while assigned to a Chemical Detachment unit 
at Ft. Meade, Maryland.  Where a determinative issue 
involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the appellant 
is competent to provide evidence of visible symptoms, she 
is not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

At the time of death, the veteran was service connected 
for scar residuals from an appendectomy, perforated left 
eardrum, and scarring of the right eardrum, all rated 
noncompensably disabling.  There was nothing in his 
records to indicate that carcinoma of the right kidney was 
a pre-existing condition or that any service-connected 
disorder could have conceivably aggravated carcinoma of 
the bladder or otherwise contributed to the onset of 
death.  Therefore, no issue of service connection for the 
cause of the veteran's death on the basis of contribution 
to death or aggravation of the carcinoma of the right 
kidney causative of death by a service-connected 
disability is implicated by the evidence of record.  See 
38 C.F.R. § 3.312(c) (2002).  Further, it is noted that 
the veteran's cancer was first demonstrated many years 
after service separation.  

The appellant is not entitled to service connection for 
the cause of the veteran's death on a presumptive basis as 
the evidence does not show that he ever had one of the 
presumptive diseases listed in 38 C.F.R. § 3.309(e).  The 
veteran died from renal carcinoma.  Therefore, the 
presumption does not apply.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-
542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  The Court has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).  Hence, a claimant may establish 
service connection for renal cancer by presenting evidence 
which shows that it was at least as likely as not that the 
disease was caused by inservice exposure to Agent Orange.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Here, the appellant has present no evidence of a nexus 
between any event in service and the veteran's renal 
cancer.  Therefore, service connection for the cause of 
death on a direct basis is not warranted.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against entitlement to 
service connection for the veteran's cause of death.  
Therefore, the benefit of the doubt doctrine does not 
apply and the appeal is denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2002).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

